                                                                                                        11/12/2019
                                           THE CITY OF NEW YORK
JAMES E. JOHNSON                          LAW DEPARTMENT                                         ELIZABETH EDMONDS
Corporation Counsel                              100 CHURCH STREET                                    phone: (212) 356-0881
                                                 NEW YORK, NY 10007                                      fax: (212) 356-2089
                                                                                               email:eedmonds@law.nyc.gov
                                                                                                             (not for service)


                                                                      November 12, 2019



        By ECF                                                    Application GRANTED. SO ORDERED.
        Hon. Barbara Moses
        United States District Court
        Southern District of New York
                                                                  _____________________________
        40 Foley Square
                                                                  Barbara Moses, U.S.M.J.
        New York, NY 10007
                                                                  November 12, 2019

                       Re: Josefina S. v. The City of New York
                           17 CV 7661 (AJN)(BM)

        Dear Judge Moses:


                        I am the Assistant Corporation Counsel assigned to represent the defendant City
        of New York (“Defendant”) in the above-referenced matter in which Plaintiffs allege that the
        New York City Administration for Children’s Services (“ACS”) discriminates against parents
        with intellectual disabilities. I write jointly with Plaintiffs’ counsel to advise the Court that the
        parties continue to be engaged in fruitful settlement negotiations, and to respectfully request that
        the settlement conference currently scheduled for November 19, 2019 be adjourned sine die,
        with the parties to submit a joint status report no later than December 16, 2019.

                        The parties appeared before Judge Nathan on September 20, 2019. Since then,
        the parties have been actively engaged in settlement discussions and negotiations on a variety of
        complex proposals. The parties met for approximately two hours on October 7, 2019 and had an
        additional meeting by phone on October 23, 2019. At this time, the parties have discussed each
        of Plaintiffs’ settlement demands in detail. However, the parties do require additional time to
        determine whether certain settlement provisions are feasible or advisable, particularly if they
        would require formal modifications to City policies and additional funding.
          Case 1:17-cv-07661-AJN Document 89 Filed 11/12/19 Page 2 of 2



               To further these settlement negotiations, ACS held a large meeting on November
1, 2019, which included several deputy commissioners at ACS, members of the ACS
programming staff, and members of the Office of General Counsel, who reviewed the settlement
proposal for nearly two hours. Defendant now expects to be able to provide more concrete
information to Plaintiffs’ counsel, and to that end, the parties have thus scheduled an additional
settlement meeting for November 13, 2019. Defendant further expects at least one additional
substantial meeting may be required before the parties may be able to reach a possible settlement
in principle.

                  Accordingly, so that the parties may focus on settlement negotiations—and
perhaps so that the parties may reach a settlement in principle—the parties respectfully request
that (1) the settlement conference currently scheduled for November 19, 2019 be rescheduled
sine die; and that (2) the parties provide an update to Your Honor on their progress, by joint
letter, no later than December 16, 2019.

               Thank you for your consideration of the foregoing.



                                                            Respectfully,


/s/ James H.R. Windels                                      s/
James H.R. Windels                                          Elizabeth Edmonds
DAVIS POLK & WARDWELL LLP                                   Assistant Corporation Counsel
450 Lexington Avenue
New York, NY 10017




/s/ Jane Greengold Stevens
Jane Greengold Stevens
Beth Goldman
New York Legal Assistance Group
7 Hanover Square
New York, NY 10004

Attorneys for Plaintiffs




                                              -2-
